UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2008 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-13619 BROWN & BROWN, INC. (Exact name of Registrant as specified in its charter) Florida (State or other jurisdiction of incorporation or organization) 220 South Ridgewood Avenue, Daytona Beach, FL (Address of principal executive offices) ® 59-0864469 (I.R.S. Employer Identification Number) 32114 (Zip Code) Registrant's telephone number, including area code: (386) 252-9601 Registrant's Website: www.bbinsurance.com Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer o (Do not check if a smaller reporting company) Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x The number of shares of the Registrant's common stock, $.10 par value, outstanding as ofNovember 4, 2008 was BROWN & BROWN, INC. INDEX PAGE NO. PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): Condensed Consolidated Statements of Income for the three and nine months endedSeptember30, 2008 and 2007 3 Condensed Consolidated Balance Sheets as ofSeptember 30, 2008 and December 31, 2007 4 Condensed Consolidated Statements of Cash Flows for thenine months endedSeptember 30,2008 and2007 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results ofOperations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 37 PART II. OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 38 Item 6. Exhibits 38 SIGNATURE 39 2 PART I -FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS (UNAUDITED) BROWN & BROWN, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (in thousands, except per share data) For the three months ended September 30, For the nine months ended September 30, 2008 2007 2008 2007 REVENUES Commissions and fees $ 243,766 $ 225,421 $ 736,129 $ 701,456 Investment income 1,228 3,286 5,136 27,855 Other income, net 2,035 8,577 4,199 13,130 Total revenues 247,029 237,284 745,464 742,441 EXPENSES Employee compensation and benefits 122,172 110,491 363,873 333,937 Non-cash stock-based compensation 1,819 1,491 5,563 4,327 Other operating expenses 36,405 32,928 101,993 96,409 Amortization 12,281 10,331 34,789 29,798 Depreciation 3,391 3,213 9,929 9,492 Interest 3,867 3,395 11,045 10,445 Total expenses 179,935 161,849 527,192 484,408 Income before income taxes 67,094 75,435 218,272 258,033 Income taxes 26,501 29,219 85,521 100,078 Net income $ 40,593 $ 46,216 $ 132,751 $ 157,955 Net income per share: Basic $ 0.29 $ 0.33 $ 0.94 $ 1.13 Diluted $ 0.29 $ 0.33 $ 0.94 $ 1.12 Weighted average number of shares outstanding: Basic 141,073 140,593 140,834 140,401 Diluted 141,606 141,288 141,395 141,209 Dividends declared per share $ 0.07 $ 0.06 $ 0.21 $ 0.18 See accompanying notes to condensed consolidated financial statements. 3 BROWN & BROWN, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (in thousands, except per share data) September 30, 2008 December 31, 2007 ASSETS Current Assets: Cash and cash equivalents $ - $ 38,234 Restricted cash and investments 240,616 254,404 Short-term investments 7,287 2,892 Premiums, commissions and fees receivable 256,479 240,680 Deferred income taxes - 17,208 Other current assets 35,846 33,964 Total current assets 540,228 587,382 Fixed assets, net 63,673 62,327 Goodwill 995,720 846,433 Amortizable intangible assets, net 493,737 443,224 Other assets 13,943 21,293 Total assets $ 2,107,301 $ 1,960,659 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Premiums payable to insurance companies $ 390,616 $ 394,034 Premium deposits and credits due customers 48,352 41,211 Accounts payable 16,814 18,760 Accrued expenses 77,488 90,599 Current portion of long-term debt 7,703 11,519 Total current liabilities 540,973 556,123 Long-term debt 253,655 227,707 Deferred income taxes, net 83,972 65,736 Other liabilities 11,912 13,635 Shareholders' Equity: Common stock, par value $0.10 per share; authorized 280,000 shares; issued and outstanding 141,412 at 2008 and 140,673 at 2007 14,141 14,067 Additional paid-in capital 247,988 231,888 Retained earnings 954,647 851,490 Accumulated other comprehensive income, net of related income tax effect of $8 at 2008 and $8 at 2007 13 13 Total shareholders' equity 1,216,789 1,097,458 Total liabilities and shareholders' equity $ 2,107,301 $ 1,960,659 See accompanying notes to condensed consolidated financial statements. 4 BROWN & BROWN, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the nine months ended September 30, (in thousands) 2008 2007 Cash flows from operating activities: Net income $ 132,751 $ 157,955 Adjustments to reconcile net income to net cash provided by operating activities: Amortization 34,789 29,798 Depreciation 9,929 9,492 Non-cash stock-based compensation 5,563 4,327 Deferred income taxes 33,750 12,368 Net (gain) on sales of investments, fixed assets and customer accounts (235 ) (30,198 ) Changes in operating assets and liabilities, net of effect from acquisitions and divestitures: Restricted cash and investments decrease 13,788 15,041 Premiums, commissions and fees receivable (increase) decrease (12,010 ) 13,623 Other assets decrease 9,432 4,107 Premiums payable to insurance companies (decrease) (6,826 ) (42,596 ) Premium deposits and credits due customers increase 7,067 5,072 Accounts payable (decrease) increase (7,758 ) 2,912 Accrued expenses (decrease) (14,503 ) (14,701 ) Other liabilities (decrease) (1,672 ) (710 ) Net cash provided by operating activities 204,065 166,490 Cash flows from investing activities: Additions to fixed assets (11,115 ) (24,848 ) Payments for businesses acquired, net of cash acquired (221,616 ) (148,365 ) Proceeds from sales of fixed assets and customer accounts 3,881 6,059 Purchases of investments (7,874 ) (2,629 ) Proceeds from sales of investments 4,080 21,594 Net cash used in investing activities (232,644 ) (148,189 ) Cash flows from financing activities: Proceeds from long-term debt 25,000 - Payments on long-term debt (15,672 ) (23,351 ) Borrowings on revolving credit facility 2,180 18,130 Payments on revolving credit facility (2,180 ) (18,130 ) Income tax benefit from issuance of common stock - 4,539 Issuances of common stock for employee stock benefit plans 10,611 11,321 Cash dividends paid (29,594 ) (25,275 ) Net cash (used in) financing activities (9,655 ) (32,766 ) Net (decrease) in cash and cash equivalents (38,234 ) (14,465 ) Cash and cash equivalents at beginning of period 38,234 88,490 Cash and cash equivalents at end of period $ - $ 74,025 See accompanying notes to condensed consolidated financial statements. 5 BROWN & BROWN, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 · Nature of Operations Brown & Brown, Inc., a Florida corporation, and its subsidiaries (collectively, “we” “Brown & Brown” or the “Company”) is a diversified insurance agency, wholesale brokerage, programs, and services organization that markets and sells to its customers insurance products and services, primarily in the property and casualty, and employee benefits arenas. Brown & Brown's business is divided into four reportable segments: the Retail Division, which provides a broad range of insurance products and services to commercial, public and quasi-public entities, professional and individual customers; the Wholesale Brokerage Division, which markets and sells excess and surplus commercial and personal lines insurance and reinsurance, primarily through independent agents and brokers; the National Programs Division, which is comprised of two units - Professional Programs, which provides professional liability and related package products for certain professionals delivered through nationwide networks of independent agents, and Special Programs, which markets targeted products and services designed for specific industries, trade groups, public and quasi-public entities and market niches; and the Services Division, which provides insurance-related services, including third-party claims administration and comprehensive medical utilization management services in both the workers’ compensation and all-lines liability arenas, as well as Medicare set-aside services. NOTE 2 · Basis of Financial Reporting The accompanying unaudited, condensed, consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions for Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. These unaudited, condensed, consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto set forth in the Company's Annual Report on Form 10-K for the year ended December 31, 2007. Results of operations for the three and nine months ended September 30, 2008 are not necessarily indicative of the results that may be expected for the year ending December 31, NOTE 3 ·Cash and Cash Equivalents, and Restricted Cash and Investments In its capacity as an insurance agent or broker, Brown & Brown typically collects premiums from insureds and, after deducting its authorized commissions, remits the net premiums to the appropriate insurance companies. Accordingly, as reported in the Consolidated Balance Sheets, “premiums” are receivable from insureds. Unremitted net insurance premiums are held in a fiduciary capacity until disbursed by Brown & Brown.
